DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				
Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with the applicant’s argument that “independent claim 1 has been amended to recite, inter alia, . . . a first transistor, wherein a first electrode thereof is coupled to a first node, a second electrode thereof is coupled to an input carry line, and a gate electrode thereof is directly coupled to a first clock line  ....”.
Independent claim 1 has not been amended to recite “a first transistor, wherein a first electrode thereof is coupled to a first node, a second electrode thereof is coupled to an input carry line, and a gate electrode thereof is directly coupled to a first clock line  “. Independent claim 1 recites  “a first transistor, wherein a first electrode thereof is coupled to a first node, a second electrode thereof is coupled to an input carry line, and a gate electrode thereof is coupled to a first clock line.”
 	Furthermore, Examiner respectfully disagrees with the applicant’s argument that “in contrast, FIG. 6 of Pi relied upon by the Examiner discloses the gate electrode of M1 also connected to capacitor Cin, and first clock line CLK is also connected to the third transistor M3” and “the second electrode of capacitor Cb is connected to the second node via transistor M7 in FIG. 6 of Pi”.
Page 7 of 9  	Claim 1 does not recite the gate electrode of M1 is not connected to capacitor Cin, first 
clock line CLK is not connected to the third transistor M3, and the second electrode of capacitor Cb is not connected to the second node via transistor M7 in FIG. 6 of Pi. The Pi reference teaches applicant’s invention as claimed.
 	Applicant argues that “Pi does not teach or suggest a first transistor, wherein a first electrode thereof is coupled to a first node, a second electrode thereof is coupled to an input carry line, and a gate electrode thereof is directly coupled to a first clock line.”
Claim 1 does not recite “a first transistor, wherein a first electrode thereof is coupled to a first node, a second electrode thereof is coupled to an input carry line, and a gate electrode thereof is directly coupled to a first clock line  “. Independent claim 1 recites  “a first transistor, wherein a first electrode thereof is coupled to a first node, a second electrode thereof is coupled to an input carry line, and a gate electrode thereof is coupled to a first clock line.”
 	Pi teaches “a first transistor (M1 in Fig. 6), wherein a first electrode thereof (first electrode of M1 in Fig. 6) is coupled to a first node (F in Fig. 6), a second electrode thereof (second electrode of M1 in Fig. 6) is coupled to an input carry line (CR[N-1] in Fig. 6), and a gate electrode thereof (gate electrode of M1 in Fig. 6)  is coupled to a first clock line (CLK in Fig. 6)”, as claimed.
 	Thus, Pi teaches applicant’s claimed invention as noted in the office action below.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pi et al. (KR1020130129124 A, English machine translation mailed 01/04/2022 is used in this rejection).
	As to claim 1, Pi et al. teaches a scan driver ([0026]: gate driver), comprising:
   	stage circuits (Fig. 5;[0028]: In FIG. 5, each stage generates an output voltage corresponding to the input of the next stage). 
	wherein each of the stage circuits comprises:
 	a first transistor (M1 in Fig. 6), wherein a first electrode thereof (first electrode of M1 in Fig. 6) is coupled to a first node (F in Fig. 6), a second electrode thereof (second electrode of M1 in Fig. 6) is coupled to an input carry line (CR[N-1] in Fig. 6), and a gate electrode thereof (gate electrode of M1 in Fig. 6)  is coupled to a first clock line (CLK in Fig. 6); and
 	a capacitor (Cb in Fig. 6), wherein a first electrode (first electrode of Cb in Fig. 6) thereof is coupled to the first node (F in Fig.  6) and a second electrode thereof (second electrode of Cb in Fig. 6) is directly coupled to a second node (see second node in Fig. 6 below), 	
    PNG
    media_image1.png
    681
    865
    media_image1.png
    Greyscale

 						Fig. 6
 	wherein the second node (second node in Fig. 6) is coupled to an output carry line (CR[N] in Fig. 6), and
 	wherein the second node is selectively coupled to one of a first power voltage line (VDD 20V in Fig. 6;[0039-0040]: M4, M5, M6 transistors are turned on) and a second power voltage line  (VSS 0V in Fig. 6; [0037]: the M3 transistor is turned on, the output node is maintained at 0V).   	

 	As to claim 2, Pi et al.   teaches the scan driver according to claim 1, further comprising:
 	a second transistor (M7 in Fig. 6) , wherein a first electrode thereof (first electrode of M7 in Fig. 6) is coupled to the second node (second node in Fig. 6), a second electrode thereof (second electrode of M7 in Fig. 6) is coupled to the second power voltage line (VSS 0V in Fig. 6; [0043]: M4 transistor is turned on. The CR[N] node transfers 0V as the input signal of the next stage (CR[N] node voltage  output to the next stage) because the M7 transistor is on), and a gate electrode thereof (gate electrode of M7 in Fig. 6) is coupled to a second clock line (CLKB in Fig. 6) .

	As to claim 3,  Pi et al. teaches the scan driver according to claim 2, further comprising:
a third transistor (M8 in Fig. 6) , wherein a first electrode thereof (first electrode of M8 in Fig. 6)  is coupled to the first power voltage line (VDD 20V in Fig. 6), a second electrode thereof (second electrode of M8 in Fig. 6) is coupled to the second node (second node in Fig. 6), and a gate electrode thereof is coupled to a third node (see third node in Fig. 6 below) .

    PNG
    media_image2.png
    681
    865
    media_image2.png
    Greyscale

  					Fig. 6

 	As to claim 4, Pi et al. teaches the scan driver according to claim 3, further comprising:
a fourth transistor (M4 in Fig. 6), wherein a first electrode thereof (first electrode of M4 in Fig. 6) is coupled to the second node (second node in Fig. 6), a second electrode thereof (second electrode of M4 in Fig. 6) is coupled to the second power voltage line (VSS 0V in Fig. 6), and a gate electrode thereof (gate electrode of M4 in Fig. 6)  is coupled to the third node (third node in Fig. 6).

 	As to claim 5, Pi et al. teaches  the scan driver according to claim 4, further comprising:
a fifth transistor (M2 in Fig. 6), wherein a first electrode thereof (first electrode of M2 in Fig. 6) is coupled to the first power voltage line (VDD 20V in Fig. 6), a second electrode thereof (second electrode of M2 in Fig. 6) is coupled to the third node (third node in Fig. 6), and a gate electrode thereof (gate electrode of M2 in Fig. 6) is coupled to the first node (first node in Fig. 6).

 	As to claim 6, Pi et al. teaches the scan driver according to claim 5, further comprising:
a sixth transistor (M6 in Fig. 6), wherein a first electrode thereof (first electrode of M6 in Fig. 6) is coupled to the third node (third node in Fig. 6), a second electrode thereof (second electrode of M6 in Fig. 6)  is coupled to the second clock line (CLKB in Fig. 6), and a gate electrode thereof (gate electrode of M6 in Fig. 6) is coupled to the first node (first node in Fig. 6).

 	As to claim 10, Pi et al. teaches the scan driver according to claim 2, wherein pulses of a first clock signal applied to the first clock line (e.g. high pulses applied to CLK line in Figs. 6 and 8-12) do not temporally overlap pulses of a second clock signal applied to the second clock line (e.g. high pulses applied to CLKB line in Figs. 6 and 8-12).

 	Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	As to claim 7, the prior art of record does not disclose applicant’s claimed invention: “the scan driver according to claim 6, wherein: the first transistor, the third transistor, and the fifth transistor are P-type transistors, and the second transistor, the fourth transistor, and the sixth transistor are N- type transistors.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624